               Case 9:20-ap-01011-MB      Doc 11 Filed 02/20/20 Entered 02/20/20 17:13:44   Desc
                                           Main Document    Page 1 of 3



                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                      Mitchell J. Langberg (State Bar No. 171912)
                      2049 Century Park East, Suite 3550
                      Los Angeles, California 90067
                  3   Telephone: 310.500.4600
                      Facsimile: 310.500.4602
                  4

                  5   Attorney for Defendants LANCE H. BROWN, Trustee
                      of The Lance II. Brown Trust; JEROME BREVOORT
                  6   DWIGHT; LELA MINTURN DWIGHT; JONATHAN
                      ASHLEY DWIGHT; JOHN A. FELICIANO, Trustee
                  7   of John A. Feliciano Revocable Trust; LOUISE H.
                      FELICIANO, Trustee of Louise H. Feliciano
                  8   Revocable Trust; ADAM B. FIRESTONE;
                      KATHERINE S. HANBERG; WILLIAM HANBERG;
                  9   ALICE SEDGWICK, DEC'D Estate of Alice
a.                    Sedgwick, by its Personal Representative; SUSANNA
                 10   SEDGWICK, Trustee; ALICE SEDGWICK WOHL
U
                 II                       UNITED STATES BANKRUPTCY COURT
         re'
         g       12                        CENTRAL DISTRICT OF CALIFORNIA
oa       <
C                13                             SANTA BARBARA DIVISION
    c
    ao           14
  43
z0,
                 15   HVI CAT CANYON, INC.,                   Case No. 9:19-BK-11573-MB
z
z
                 I6                  Debtor.                  Chapter Number: 11
                17                                            Hon. Martin R. Barash
                 18   MICHAEL A. McCONNELL,
                      CHAPTER 11 TRUSTEE,
                 19                                           Adv. No. 9:20-AP-01011-MB
                                  Plaintiff,
                20
                           vs.
                21                                            STIPULATION FOR EXTENSION OF
                      DONNA JEAN AANERUD, an                  TIME
                22    individual; RICHARD W.
                      ACKERMAN, Trustee; JANE A.
                23    ADAMS, an individual; JOHN S.
                      ADAMS, an individual; CHARLES C.
                24    ALBRIGHT, Trustee Under Trust of
                      5/20/76; OTHER DEFENDANTS
                25    LISTED ON EXHIBIT "1" TO THE
                      COMPLAINT and DOES 1-100,
                26
                                  Defendants.
                27

                28
Case 9:20-ap-01011-MB        Doc 11 Filed 02/20/20 Entered 02/20/20 17:13:44             Desc
                              Main Document    Page 2 of 3



   1           Defendants Lance H. Brown, Trustee of The Lance II. Brown Trust; Jerome
   2    Brevoort Dwight; Lela Minturn Dwight; Jonathan Ashley Dwight; John A. Feliciano,
   3    Trustee of John A. Feliciano Revocable Trust; Louise H. Feliciano, Trustee of Louise H.
   4    Feliciano Revocable Trust; Adam B. Firestone; Katherine S. Hanberg; William Hanberg;
   5    Alice Sedwick, dec'd Estate of Alice Sedgwick, by its Personal Representative; Susanna
   6    Sedgwick, Trustee; Alice Sedwick Wohl, (collectively, the "Stipulating Defendants"), by
   7    and through their counsel of record, Mitchell J. Langberg of the law firm of Brownstein
   8    Hyatt Farber Schreck, LLP, and Plaintiff Michael A. McConnell, as the Chapter 11
   9    Trustee in the above-captioned bankruptcy case ("Plaintiff'), by and through his counsel
  I()   of record Zev Shechtman of Danning, Gill, Israel & Krasnoff, LLP, hereby stipulate and
  II    agree to extend the time for Defendants to respond to Trustee's Complaint for Declaratory
  12    Relief (Adv. Docket No. 1) (the "Complaint").
  13

  14           Plaintiff filed the Complaint on January 21, 2020. Based on the Summons and
 15     Notice of Status Conference in Adversary Proceeding (Adv. Docket No. 4), the
  I6    Stipulating Defendants' deadline to file and serve a response to the Complaint is February
 17     21, 2020.
 18

 19            Counsel for Defendants requires time to study the issues and either formulate a
 20     response or pursue resolution.
 21
 7')          Plaintiff agreed to extend the deadline for the Stipulating Defendants only, and no
 23     other defendants (unless by separate written stipulation), to respond to the Complaint, for
 24     fourteen (14) days, without prejudice to request a further extension.
 25

 26     ///

 27     ///

 28     ///

                                                     2
Case 9:20-ap-01011-MB         Doc 11 Filed 02/20/20 Entered 02/20/20 17:13:44               Desc
                               Main Document    Page 3 of 3




               Based on the foregoing, the parties hereby stipulate and agree, subject to Court
        approval, that the deadline for the above mentioned Stipulating Defendants only, and no
   3    other defendants, to respond to the Complaint will be extended to March 6, 2020. The
   4    parties further request that the Court enter an order to effectuate this stipulation.
   5

   6    DATED: February 20, 2020                  BROWNSTEIN HYATT FARBER SCHRECK,
                                                  LLP
   7

   8
                                                  By:
   9
                                                     Mitchell J. Langberg
                                                     Attorney for Stipulating Defendants LANCE
  I()                                                H. BROWN, Trustee of The Lance II. Brown
                                                     Trust; JEROME BREVOORT DWIGHT;
  II                                                 LELA MINTURN DWIGHT; JONATHAN
                                                     ASHLEY DWIGHT; JOHN A. FELICIANO,
  12                                                 Trustee of John A. Feliciano Revocable Trust;
                                                     LOUISE H. FELICIANO, Trustee of Louise
  13                                                 H. Feliciano Revocable Trust; ADAM B.
                                                     FIRESTONE; KATHERINE S. HANBERG;
  14                                                 WILLIAM HANBERG; ALICE
                                                     SEDGWICK, DEC'D Estate of Alice
  1.5                                                Sedgwick, by its Personal Representative;
                                                     SUSANNA SEDGWICK, Trustee; ALICE
  16                                                 SEDGWICK WOHL
  17
                                                  and
  18

  19    DATED: February 20, 2020                  DANNING, GILL, ISRAEL & KRASNOFF,
                                                  LLP
 20

 21
                                                  By:
 22
                                                     Zev Shechtman
 23                                                  Attorney for Plaintiff, Michael McConnell,
                                                     Chapter 11 Trustee
 24

 25

 26

 27
 28

                                                        3
